Citation Nr: 0734761	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for chronic prostatitis prior to August 28, 2003.

2.  Entitlement to an increased evaluation in excess of 20 
percent for chronic prostatitis from October 1, 2003 to 
January 11, 2007.

3.  Entitlement to an increased evaluation in excess of 40 
percent for chronic prostatitis from January 12, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which the RO denied the 
appellant's request for a compensable disability evaluation 
for his service-connected chronic prostatitis. See also March 
2003 rating decision (noncompensable evaluation for the 
appellant's service-connected chronic prostatitis confirmed).  
The appellant, who served on active duty from June 1953 to 
May 1955, appealed the January 2003 rating decision to the 
Board.  

Prior to certification of the appellant's claim to the Board, 
the RO increased the appellant's disability evaluation from a 
noncompensable rating to a 
10 percent rating effective February 6, 2002.  The RO then 
assigned a temporary total disability rating for the 
appellant's chronic prostatitis under the provisions of 38 
C.F.R. § 4.30 (2007) from August 28, 2003 to September 30, 
2003.  Thereafter, a 20 percent disability rating was 
assigned effective October 1, 2003. See May 2004 Supplemental 
Statement of the Case.  The case was then referred to the 
Board for appellate review.

The Board remanded the case for further development in April 
2006.  Subsequent to the completion of this development, the 
RO increased the appellant's disability rating from 20 
percent to 40 percent effective January 12, 2007. See April 
2007 rating decision.  Thus, this appeal involves separate 
ratings assigned for separate periods of time based on the 
facts found, a practice known as "staging." See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The case has now been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to August 28, 2003, the appellant's service-
connected chronic prostatitis was manifested by awakening to 
void three or four times per night. 

3.  From October 1, 2003 to January 11, 2007, the appellant's 
service-connected chronic prostatitis was manifested by 
awakening to void four to five times per night; using a pad 
for protection against intermittent incontinence; and 
experiencing daytime voiding intervals between one-hour to 
one-hour-and-fifteen minutes.   

4.  From January 12, 2007, the appellant's service-connected 
chronic prostatitis has been found to be manifested by 
awakening to void more than five times per night.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2003, the criteria for a rating of 20 
percent for chronic prostatitis have been met. 38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527 (2007).

2.  From October 1, 2003 to January 11, 2007, the criteria 
for a rating of 40 percent for chronic prostatitis have been 
met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.115a, 4.115b, Diagnostic Code 7527 (2007).

3.  From October 1, 2003, the criteria for an increased 
rating in excess of 40 percent for chronic prostatitis have 
not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected chronic 
prostatitis, VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

A letter dated in October 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The October 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
increased ratings claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Although the October 2006 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, the claim was readjudicated, and an 
additional Supplemental Statement of the Case was provided to 
the appellant in	June 2007. 
See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept. 17, 2007) [Mayfield III].

The appellant's service medical records, VA medical records 
and private treatment records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the increased rating issues decided 
herein, is available and not part of the claims file.  In 
this regard, the Board observes that the appellant has been 
afforded three VA examinations in connection with his claim 
that occurred in June 2002, April 2004 and January 2007. 38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined. 38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The examination 
reports of record are thorough and supported by VA outpatient 
and private treatment records.  Therefore, they provide a 
sufficient basis to issue a decision.     

The Board thus finds that there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case.  As 
such, the Board concludes that any such failure is harmless. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the Board observes that the appellant was 
provided notice as to disability ratings and effective dates 
in his October 2006 VCAA notice. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Subsequent to the 
receipt of this notice, the appellant's claim was 
readjudicated in an April 2007 rating decision and April 2007 
Supplemental Statement of the Case (referenced above). See 
Mayfield III, supra.  Thus, the Board finds that the VA has 
fulfilled its duties pursuant to the VCAA and proceeds with 
its evaluation of the appellant's appeal.     

B.  Procedural history and applicable law

The appellant is presently service-connected for chronic 
prostatitis.  He was initially assigned a noncompensable 
evaluation effective May 12, 1955 for this disability. See 
January 2003 rating decision, p. 5.  In February 2002, the 
appellant submitted a request for an increased rating; and 
this request was denied in rating decisions dated in January 
2003 and March 2003.  Subsequently, in August 2003, the 
appellant underwent a transurethral resection of the 
prostate.  In May 2004, the RO reevaluated the appellant's 
claim and assigned the appellant a 10 percent disability 
rating for his service-connected prostatitis effective 
February 6, 2002 (the date of the appellant's claim for an 
increased rating).  In light of the appellant's surgery, the 
RO assigned a temporary total disability rating for the 
appellant's chronic prostatitis under the provisions of 38 
C.F.R. § 4.30 (2007) from August 28, 2003.  Thereafter, a 20 
percent disability rating was assigned effective October 1, 
2003. See May 2004 Supplemental Statement of the Case.  
Subsequent to the Board's remand in April 2006 and the review 
of additional evidence, the RO increased the appellant's 
disability rating from 20 percent to 40 percent effective 
January 12, 2007. See April 2007 rating decision.  

Since the appellant appealed the initial denial of his 
request for an increased rating, the Board must consider 
whether or not he is entitled to a disability rating in 
excess of 10 percent for the period prior to August 28, 2003; 
a disability rating in excess of 20 percent for the period 
from October 1, 2003 to January 11, 2007; and a disability 
rating in excess of 40 percent from January 12, 2007. See 
Fenderson v. West, supra.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's disability has been evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  Under this code, prostate 
injuries, diseases and postoperative residuals are to be 
rated under the criteria pertaining to Voiding Dysfunction or 
Urinary Tract Infection, whichever is predominant.  The 
ratings for Voiding Dysfunction and Urinary Tract Infections 
are found at 38 C.F.R. § 4.115a.  

	1.  Voiding Dysfunction

According to 38 C.F.R. § 4.115a, Voiding Dysfunction is rated 
based on symptoms of Urine Leakage, Urine Frequency or 
Obstructed Voiding.  

Urine Leakage (Voiding Dysfunction) under 38 C.F.R. § 4.115a 
contemplates continual urine leakage, post-surgical urinary 
diversion, urinary incontinence or stress incontinence.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  An evaluation of 40 percent disabling is available 
when there is leakage requiring the wearing of absorbent 
materials which must be changed two to four times per day.  
Lastly, an evaluation of 60 percent disabling is available 
when these factors require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day. 38 C.F.R. § 4.115.

Urinary Frequency (Voiding Dysfunction) under 38 C.F.R. § 
4.115a provides that for urinary frequency, an evaluation of 
10 percent disabling is available for urinary frequency 
manifested by a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  The 
next higher evaluation of 20 percent disabling is available 
for urinary frequency manifested by a daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night.  The maximum evaluation of 40 
percent disabling is available for urinary frequency 
manifested by a daytime voiding interval of less than one 
hour or awakening to void five or more times per night. Id.  

Obstructed Voiding (Voiding Dysfunction) includes ratings 
ranging from noncompensable to 30 percent.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every two to 
three months.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous 
catheterization. Id.
	
        2.  Urinary Tract Infections 

Urinary tract infections with evidence of long-term drug 
therapy, one to two hospitalizations per year, and/or the 
need for intermittent intensive management warrant the 
assignment of a 10 percent disability rating.  The highest 
rating of 30 percent necessitates evidence of recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
continuous intensive management. Id.  Urinary tract 
infections with poor renal function are rated on the basis of 
renal dysfunction. Id.  

The Board observes for the record that the claims file does 
not contain any medical evidence indicating that the 
appellant has experienced urinary tract infections with poor 
renal function.  As such, the Board has not included the 
criteria pertaining to renal dysfunction in this decision.    

C.  Analysis of the appellant's claim 

1.  Rating in excess of 10 percent prior to August 28, 
2003

In this case, the RO assigned a 10 percent disability rating 
from February 6, 2002 to August 27, 2003 for the appellant's 
chronic prostatitis.  The RO assigned this evaluation based 
upon pre-surgical medical evidence contained in the claims 
file that indicated the appellant exhibited obstructed 
voiding symptoms. May 2004 Supplemental Statement of the 
Case, p. 3.  While the RO was correct in determining that the 
appellant's symptomatology noted in an August 2003 operative 
report reflected marked obstructive symptomatology that would 
generally fall within a 10 percent disability pursuant to the 
criteria for Obstructed Voiding, the Board finds that 
additional evidence in the claims file indicates that the 
appellant is entitled to an increased evaluation of 20 
percent during this period of time based upon the rating 
criteria listed under Urinary Frequency.  

Specifically, the Board observes that the appellant was 
afforded a VA examination in June 2002.  At the time of the 
examination, the appellant was noted to have had a long 
history of difficulty with his prostate gland.  He reported 
experiencing nocturia three or four times each night and 
indicated that he had urgency with voiding.  In fact, the 
appellant asserted that the main manifestation of his 
genitourinary problems consisted of the feelings of urgency 
and nocturia. January 2002 VA examination report, p. 1.  He 
denied hesitancy, dysuria and incontinence at that time. Id.  
He also denied experiencing recurrent urinary tract 
infections, colic, bladder stones and nephritis. Id.  
Physical examination of the prostate revealed some 
tenderness.  A PSA diagnostic test was performed that was 
within the normal range; and the examiner noted that the 
appellant's urinalysis was normal. Id., p. 2.  The appellant 
was diagnosed with benign prostatic hypertrophy and a history 
of recurrent prostatitis. Id.  

Medical records contained in the claims file dated from 
January 2003 to September 2003 note that the appellant was 
experiencing symptoms of nocturia slowstream; and that he was 
not responding to medication. See January 2003 medical 
records.  These records also note that the appellant was 
experiencing incomplete emptying of the bladder and prolonged 
voiding. April 2003 and September 2003 medical records.  A 
letter from the appellant's physician reported that he had 
been seen on numerous occasions prior to August 2003 for 
treatment of prostatitis. See February 2004 letter from 
G.D.S., M.D.  This letter indicates that prior to August 
2003, the appellant experienced symptoms of prostatitis that 
included nocturia, trouble urinating, tenderness, enlarged 
prostate, frequent urination and rectal pressure. Id.  The 
letter also noted that the appellant tried to take medication 
for these symptoms, without success. Id.  Thereafter, the 
appellant underwent his transurethral resection of the 
prostate on August 28, 2003 in light of his continuing 
symptomatology. Id.; August 2003 private medical records.  

Reviewing the symptomatology set forth above under the rating 
criteria for Urinary Frequency, the Board finds that a 20 
percent disability rating should be assigned to the appellant 
for the period prior to his surgery in light of evidence 
indicating that the appellant was awakening to void three to 
four times per night. June 2002 VA examination report, p. 1.  
However, the Board also finds that the next higher evaluation 
of 40 percent is not warranted since there is no evidence of 
record indicating that the appellant's prostatitis was 
manifested by daytime voiding intervals of less than one hour 
or that he was awakening to void five or more times per 
night.   

Evaluating the appellant's claim under the other rating 
criteria established for Voiding Dysfunction and Urinary 
Tract Infections, the Board finds that a rating in excess of 
20 percent for the period from February 6, 2002 to August 27, 
2003 is not warranted as there is no evidence indicating that 
the appellant's prostatitis required the wearing of absorbent 
materials prior to August 2003, much less that these 
materials needed to be changed two to four times per day. See 
criteria for Urine Leakage.  In addition, the appellant 
denied needing catheterization; and also denied experiencing 
recurrent urinary tract infections. See June 2002 VA 
examination report; criteria for Obstructed Voiding and 
Urinary Tract Infections.   

Thus, the Board finds that the evidence is in favor of the 
assignment of a 20 percent disability rating for the 
appellant's chronic prostatitis for the period prior to 
August 28, 2003.  A rating in excess of 20 percent, however, 
is not warranted as the Board finds that the preponderance of 
the evidence is against the assignment of such a rating.  

2.	Rating in excess of 20 percent from October 1, 2003 
to January 11, 2007

Subsequent to the receipt of the appellant's private medical 
records showing he underwent surgery on August 28, 2003, the 
RO afforded the appellant another VA examination to determine 
the current severity of his disability. See March 2004 VA 
examination request.  At that time, the appellant reported 
that he had no further obstructive voiding symptoms in terms 
of hesitancy, starting of his urine stream or maintaining a 
urine stream. April 2004 VA examination report, p. 2.  He 
did, however, report continued frequency, urgency and 
nocturnal voiding problems. Id.  Specifically, the appellant 
indicated that he awoke four to five times during the night 
to void. Id.  He also reported the need to use a pad for 
protection against intermittent incontinence, such as when he 
was not going to be in the immediate vicinity of a restroom. 
Id.  
  
Based upon the above-referenced symptomatology, the RO 
assigned a 20 percent disability rating from October 1, 2003 
to January 11, 2007 for the appellant's service-connected 
prostatitis under the criterion pertaining to Urinary 
Frequency and Urine Leakage. See May 2004 Supplemental 
Statement of the Case, p. 3.  
However, the Board finds that the symptomatology set forth 
above should have been assigned a rating of 40 percent since 
the criteria pertaining to Urinary Frequency allows for the 
assignment of a 40 percent disability evaluation upon 
evidence showing that a veteran experiences nocturia five 
times or more per night.  The appellant reported during his 
April 2004 VA evaluation that he awakened between four to 
five times per night to void.  Additional symptomatology 
reported by the appellant consisted of daytime voiding 
intervals between one-hour to one-hour-and-fifteen minutes 
(BVA hearing transcript, pgs. 3, 11) and the appellant's 
assertions that he required the wearing of absorbent 
materials which had to be changed less than 2 times per day. 
April 2004 VA examination report.  Viewing these statements 
together and resolving doubt in the appellant's favor, the 
Board finds that the appellant's prostatitis symptomatology 
falls more within the rating criteria of a 40 percent 
evaluation under the regulations related to Urinary Frequency 
rather than the criteria for a 20 percent evaluation. See 
also June 2006 private medical record (records noted the 
appellant's continued complaints of nocturia).  Thus, the 
next question that must be addressed is whether the appellant 
is entitled to an increased rating in excess of 40 percent 
from October 1, 2003 (rather than from January 12, 2007). 

        3.  Rating in excess of 40 percent from October 1, 2003 

In August 2005, the appellant testified before the Board that 
he felt his service-connected disability had increased in 
severity as reflected by his feeling that he "might be 
getting up more through the night." See August 2005 hearing 
transcript, pgs. 2-3, 10.  He also testified that he had to 
void approximately six times per night Id., p. 4.  Based upon 
this testimony, the Board remanded the appellant's claim in 
order for him to be afforded a new genitourinary VA 
examination. April 2006 BVA decision.  This examination 
occurred on January 12, 2007.  

The appellant's January 2007 examination report revealed 
complaints of urinary incontinence. January 2007 examination 
report, p. 3.  The appellant reported a daytime voiding 
interval frequency of one to two hours; with nocturia of five 
or more voidings per night. Id.  Based upon this examination 
report, the appellant's disability rating was increased to 40 
percent effective from the date of the medical findings 
reflecting the appellant's current level of disability (i.e., 
the date of his VA examination). April 2007 rating decision.  



Given the fact that the 40 percent rating already assigned 
the appellant's service-connected chronic prostatitis meets 
or exceeds the maximum disability ratings possible under the 
criteria for Urinary Frequency and Obstructed Voiding, and 
there is no evidence of record indicating that the appellant 
experienced Urinary Tract Infections or Renal Dysfunction 
after October 1, 2003, the determination that must be made in 
this case is whether the appellant is entitled to a 60 
percent disability evaluation under the criteria pertaining 
to Urine Leakage for his chronic prostatitis. 38 C.F.R. § 
4.115a.  

A review of the record does not demonstrate that the 
appellant's urine leakage or mild urine stress incontinence 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day. 
See April 2004 VA examination report, pgs. 2-3; January 2007 
VA examination report, p. 3.  This opinion is not 
contradicted by any other medical evidence of record.  In 
fact, the appellant himself stated during his April 2004 VA 
examination that he had to occasionally wear absorbent 
materials and that he wore these materials only if he was 
going to be away from the vicinity of a restroom.  
Thereafter, during his January 2007 VA examination, he 
indicated the need to wear absorbent material that had to be 
changed less than two times per day for his urinary 
incontinence. Id.  Accordingly, because the objective medical 
evidence of record does not show that the appellant's 
service-connected prostatitis requires the wearing of 
absorbent materials which must be changed more than four 
times per day, the claim must be denied. 38 C.F.R. §§ 4.115a, 
4.115b.  

In making this decision, the Board acknowledges the 
appellant's representative's argument that the appellant is 
also entitled to additional compensation as a result of 
erectile problems found to be associated with his service-
connected chronic prostatitis. January 2007 VA examination 
report, p. 5; Informal hearing presentation, p. 2.  However, 
the appellant has already been granted special monthly 
compensation for the loss of a creative organ. See May 2004 
rating decision.  As such, the Board finds that this 
symptomatology has been considered and addressed in a 
separate claim.  

	
	4.  Consideration of an extraschedular evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no assertion or showing by the 
appellant that his chronic prostatitis has necessitated 
frequent periods of hospitalization.  

In terms of the issue of whether the appellant's chronic 
prostatitis has resulted in marked interference with his 
employability, the appellant's representative has argued that 
the appellant is unemployed and his unemployment may be 
related to his service-connected disability. Informal hearing 
presentation, p. 2.  However, the Board observes that the 
only evidence of record addressing the appellant's employment 
reflects that the appellant retired several years ago at the 
age of 62. June 2002 VA examination report, p. 1; April 2004 
VA examination report, p. 2.  Nothing in the record indicates 
that the appellant's retirement was related to symptomatology 
associated with his chronic prostatitis, much less that his 
chronic prostatitis markedly interfered with the appellant's 
employment such that it led to his retirement.  Thus, in the 
absence of the factors discussed above, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, the Board finds that an increased evaluation of 20 
percent (but no more) for chronic prostatitis is granted 
prior to August 28, 2003 and that an increased evaluation of 
40 percent (but no more) is granted from October 1, 2003.  In 
making this decision, the Board has resolved doubt in the 
appellant's favor.  To the extent that the Board has denied a 
rating in excess of 40 percent from October 1, 2003, the 
Board finds that the preponderance of evidence is against 
this rating; as such, the doctrine of reasonable doubt does 
not apply. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Prior to August 28, 2003, an increased evaluation of 20 
percent for chronic prostatitis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An increased evaluation of 40 percent for chronic prostatitis 
is granted from October 1, 2003, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased evaluation in excess of 40 percent for chronic 
prostatitis from October 1, 2003 is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


